DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on June 28, 2021. 
Claims 1, 12, 13, 20, 21-36 are currently pending and have been examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
     nonobviousness.

Claims 1, 12, 13, 20, 21-27, 29, 31-36 are rejected under 35 U.S.C. 103 as being 
unpatentable Cheong et al (US2017/0011210) in view of over Lane et al 
(US2017/0300655), hereinafter Lane.
Regarding Claim 1, 12, 13, and 20
Cheong, as shown, discloses the following limitations:
An electronic device comprising: 
a global positioning system (GPS) receiver configured to acquire at least one of date and time, and a location of the electronic device; (see at least [0263][0687][1099]. Cheong discloses that according to an embodiment, examples of the electronic device may include a global positioning system (GPS) receiver. The electronic device may receive and analyze such content metadata through the external device (e.g., server or other electronic device) connected via the network. The first electronic device equipped with a sensor (e.g., smartwatch) accrues bio information and exercise information and updates to other device and server (cloud device), the significance of data may be first evaluated. )
control the GPS receiver to repeatedly acquire, over time, the at least one of date and time, and the location of the electronic device; 
control the memory to store the at least one of date and time, and the location of the electronic device repeatedly acquired over time as history information; (see at least [0499][0545] .Cheong discloses that the personal information may include indirect information associated with the user as well as the information on the user. For example, the indirect information may include information related to the user's activities (history) that are stored in the user's electronic device, server, or cloud computing device, application running history (including GPS information), user preference information (e.g., preferred exercise information, preferred place-related information, preferred music and genre, or hobby). The personal information may be stored by the user's input or automatically using the user's activity-related information. The user association information may include at least one of movement information of the user (frequency in which the position of the electronic device) and/or electronic device, location information of the user and/or electronic device, current time/date/day/weather information, user input information.)
determine, based on one or more of a user input and a counted time, whether to provide privilege information relevant to a risk requiring attention for a user; (see at least [0499][0571][0709] .Cheong discloses that the personal information may be stored by the user's input or automatically using the user's activity-related information. The user association information may include at least one of movement information of the user (frequency in which the position of the electronic device) and/or electronic device, location information of the user and/or electronic device, current time/date/day/weather information, user input information. The electronic device may compare the bio information value with the preset first value or previous bio information value to obtain the difference and may compare the difference with the first threshold range or first threshold. In case the bio information value is within the first threshold range or less than the first threshold value, the electronic device may determine that the risk degree is low to perform operation 1130, and in case the bio information value exceeds the first threshold range or first threshold value, the electronic device may determine that the risk degree is not less than a middle value to perform operation. The bio signal may be gathered at a preset period or by one or more of when a movement is sensed by one or more sensors of an acceleration sensor or tilt sensor, geo-magnetic sensor, or GPS, or when a function is driven by the user input. )
a duration time during which a position of the electronic device is within a specific position range; (see at least [0566] .Cheong discloses that the electronic device may directly detect the user's context information (e.g., weather, temperature, frozen area, wind gust, or environmental contamination information) based on the location of the electronic device, receive the same from other device, and if detecting the risk degree not less than a preset reference based on the context information, it may alert the user through a visual, audible, or haptic feedback or provide the type or method of proper exercise.)
and a frequency in which the position of the electronic device is within the specific position range; (see at least [0499] .Cheong discloses that the electronic device may directly detect the user's context information (e.g., weather, temperature, frozen area, wind gust, or environmental contamination information) based on the location of the electronic device, receive the same from other device, and if detecting the risk degree not less than a preset reference based on the context information, it may alert the user through a visual, audible, or haptic feedback or provide the type or method of proper exercise.)
Cheong discloses the limitations shown above but Cheong fails to disclose that provide privilege information relevant to a risk requiring attention for a user and display the privilege information.
Lane discloses the following limitations
acquire the privilege information corresponding to the at least one of the duration time and the frequency calculated; and control a display to display the privilege information. (see at least [0040][0046]. Lane discloses that the present application VivaMe Scores may be generated by the present system utilizing some or all of the generated Health Subscores(s) to determine (calculating), at least, the user's physical or mental health or wellbeing, overall risk of physical or mental disease, and/or mortality. Apparatus and methodologies for estimating or predicting the overall wellness of an individual or a group is provided, providing customizable and personalized risk assessments (risk requiring attention for a user) of various health-related conditions. Various types of wellness information about the individual or group may be sourced including, without limitation, physical, behavioral, social, demographic, and environmental information, whereby the information is standardized and benchmarked against data representative of relevant distribution of the general population. Some or all of the wellness  information may be sourced from at least one device operative to collect and transmit (display) the wellness information such as, for example, mobile devices and/or wearable devices )


Regarding Claim 21 and 31
Lane, as shown, discloses the following limitations:
The electronic device according to claim 1, wherein the processor is configured to: calculate factor information affecting a health condition of the user on the basis of the at least one of the duration time and the frequency calculated; and acquire the privilege information corresponding to the factor information (see at least [0045]. Lane discloses that the user's wellness according to specific health-related metrics (factor information affecting a health condition), as compared to a corresponding cohort of the general population. Health Subscore(s), also referred to herein as digital biomarker score(s), may be generated by the present system utilizing some or all of incoming wellness information collected including, without limitation, individualized information about, at least, the individual's age, gender, height and weight (BMI), waist circumference, physical activity, sleep patterns, smoking habits, drug and alcohol consumption, nutrition, family history, pain, stress and happiness levels, resting heart rate, exercise heart rate, heart rate variability, presence of pre-existing disease, job type, geo-location, electroencephalogram (EEG), voice data, breathing data, blood biometrics, body composition (DXA), aerobic fitness (VO2max) and other variables defined by the individual or health care provider.)

Regarding Claim 22 and 32
Lane, as shown, discloses the following limitations:
The electronic device according to claim 21, wherein the processor is configured to: calculate an evaluation value indicating an influence of the factor information on a risk requiring attention for a user, for each type of risk; and specify the risk requiring attention for the user by determining a level of the risk for each type of risk, on the basis of the evaluation value calculated: (see at least [0046]. Lane discloses that VivaMe Scores may be generated by the present system utilizing some or all of the generated Health Subscores(s) to determine, at least, the user's physical or mental health or wellbeing, overall risk of physical or mental disease, and/or mortality. By way of example, the present VivaMe Scores may provide information (prediction or estimations) about, without limitation, risk of heart disease (e.g. congestive heart failure, heart attack, coronary heart disease, angina), Diabetes (e.g. adult onset, Type 2), arthritis or osteoarthritis (inflamed joints), lung disease (including asthma, chronic bronchitis, emphysema), bodily pain (e.g. lower back pain) and mortality, overall mental wellbeing (e.g. risk of depression, overall happiness), VO2max and aerobic fitness levels. As will be described, the generated Health Subscores may be processed and compared to a distribution of general population information corresponding to the user.)

Regarding Claim 23 and 33
Lane, as shown, discloses the following limitations:
The electronic device according to claim 1, wherein the processor is configured to: acquire information on a behavior of the user based on at least one of the duration time and the frequency calculated; and acquire the privilege information corresponding to the information on the behavior of the user. (see at least [0017][0050]. Lane discloses that the system can be used to collect wellness information about an individual or group to determine, predict or estimate wellness.  The wellness information may include, at least, one form of physical, behavioral, emotional, social, demographic, and/or environmental information about the individual or group. 
Overall wellness information (e.g. a VivaMe Score) generated by the present computer-implemented systems, as such information displayed to a user.)

Regarding Claim 24 and 34
Lane, as shown, discloses the following limitations:
The electronic device according to claim 21, wherein the processor is configured to: specify a risk requiring attention for the user by reflecting respectively influence of the duration time and the frequency on the risk; and acquire the privilege information corresponding to the risk (see at least [0011][0056]. Lane discloses that the health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores.)

Regarding Claim 26 and 36
Lane, as shown, discloses the following limitations:
The electronic device according to claim 24, wherein the processor is configured to: acquire information on a behavior of the user; and specify a risk requiring attention for the user by reflecting respectively influence of at least two of the duration time, the frequency and the information on the behavior of the user on the risk; and acquire the privilege information corresponding to the risk (see at least [0060]. Lane discloses that the present system generate both a specific Health Subscore and an overall wellness VivaMe Score, each being generated by standardizing the information and comparing the information to similar information about a corresponding distribution of the general population. Once generated, each of the Health Subscore(s) and VivaMe Scores may be processed into at least one form of output information displayed to the user, the output information being, for example, a graphical representation indicative of the Health Subscore and VivaMe Score ( risk requiring attention for the user).)

Regarding Claim 25 and 35
Lane, as shown, discloses the following limitations:
The electronic device according to claim 21, wherein the processor is configured to: acquire information on a behavior of the user; and specify a risk requiring attention see at least [0011][0056]. Lane discloses that the health behaviors may comprise information about, at least, steps taken per day, moderate to vigorous activity levels, sleep patterns, body mass index, waist circumference, smoking habits, drinking habits, nutritional habits, and aerobic fitness. Digital biomarker subscores may be generated in a manner that suggests the individual or group of individuals could take certain actions to modify their behavior (e.g. increasing daily steps or reducing their alcohol/cigarette consumption), improving their subscores)

Regarding Claim 27
Lane, as shown, discloses the following limitations:
The electronic device according to claim 21, wherein the factor information includes factor information depending on an area in which the user stays. (see at least [0052]. Lane discloses that the incoming wellness information may include information relating to general health-related conditions or metrics such as job type, geo-location, EEG, voice data, breathing data, blood biometrics, body composition (DXA), aerobic fitness (VO2max) and other variables defined by the individual or health care provider, etc.)

Regarding Claim 29
Lane, as shown, discloses the following limitations:
The electronic device according to claim 1, wherein the processor is configured to provide the privilege information including advice information based on history see at least [0062]. Lane discloses that the present system may further be used to evaluate the outcomes of health and/or wellness programs, enabling the creation and optimization of health-related programs and products, insurance programs and products, and wellness support programs and products. The present system may be operative to identify and address issues.)

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable 
Cheong et al (US2017/0011210) in view of over Lane et al (US2017/0300655), further in 
view of Ohnemus et a (US2020/0027181), hereinafter Ohnemus
Regarding Claim 28 
Cheong and Lane discloses the limitations shown above. Cheong and Lane fails to disclose the factor information including on an environment around the user.
Ohnemus discloses the following limitations
The electronic device according to claim 21, wherein the factor information includes factor information depending on an environment around the user. (see at least [0035][0072]. Ohnemus discloses that the present application provide both a quantitative and comprehensive view of the current state of health of an individual, and account for many health-related factors, including as determined from hereditary, familial data, pre-existing conditions, anthropomorphic, demographic, inflammatory, and metabolic data, lifestyle data, and self-assessed data. Unpredictable lifestyle and/or environmental factors change over time, as do systems and methods for treating disease. Moreover, environmental conditions such as noise, light, and air pollution, and adverse weather, for example, are impactful on a person's health.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified the factor information including an environment around the user because doing so would improve prediction of a user’s health condition, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation not risk of unexpected results. 

Regarding Claims 30
Lane discloses the limitations shown above. Lane fails to disclose the health information for applying a benefit relevant to an insurance to the user.
Ohnemus discloses the following limitations
The electronic device according to claim 21, wherein the processor is configured to: determine whether or not history information of the user is appropriate for a specific condition determined as suitable for health on the basis of the acquired factor information; and in response to determining that the history information of the user is appropriate for the specific condition, provide the privilege information for applying a benefit relevant to an insurance to the user. (See at least [0067[0070]]. Ohnemus discloses that the present application provides for systems and methods associated with decision-making based on health risks. In particular, risk factors can be quantified in a continuous distribution and with extremely precise specificity and, thereafter, one or more cutoff values associated with classification and stratification can be defined and/or selected as a function thereof. Output values associated therewith are usable to influence third party applications, such as in connection with insurance.
 The imputation engine of the present application overcomes such shortcomings associated with various health platforms, such as in the insurance industry, by generating such missing values automatically. Benefits of the processes of the present application that are associated with assessing a user's health are significantly improved, including by reducing the number of questions that are required of participants and by speeding up the overall process.)



Response to Arguments
Applicant’s arguments, see page 7, filed June 17, 2021, with respect to claims 1, 12, 13, and 20 have been fully considered and are persuasive.  The 35 U.S.C. §101 of claims 1-20 have been withdrawn. 
Applicant’s arguments with respect to claims 1, 12, 13, 20, 21-36  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lane et al (US2017/0300655) teaches a system that estimating or predicting the overall wellness of an individual, providing customizable and personalized risk assessments of various health-related conditions, including the costs and/or financial impacts of the various health-related conditions.
Cheong et al (US2017/0011210) teaches an electronic device that gather information related to an electronic device, an outside of the electronic device, and the user

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691